DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 1/12/2022 is accepted.
Drawings
The replacement drawings were received on 1/12/2022.  These drawings are acceptable.  Although Figs 1-4B are not black and white line drawings, they clearly show the structure and appropriate features.  Therefore, the examiner will waive the requirements of 37 CFR 1.84(a)(1), 1.84(l) and 1.84(m) for this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drew et al. (U.S. 2016/0344127).
With respect to claim 1, Drew discloses an electrical connector assembly (Fig. 5), comprising: a terminal (28 or 30) having a first surface (10) defining a plurality of ridges (16) protruding from the first surface, wherein a first ridge in the plurality of ridges has a first height above the first surface and is configured to provide a first electrical contact point between the terminal and a corresponding mating terminal (this is seen as an inherent property of a contact surface of a terminal), wherein a second ridge in the plurality of ridges has a second height above the first surface that is lower than the first height (as seen in Figs. 3-4 and paragraph [0030], the plurality of ridges comprise a variety of heights), and wherein the second ridge in the plurality of ridges is configured to provide a second electrical contact point (this is seen as an inherent property of a contact surface of a terminal) between the terminal and the corresponding mating terminal after the first electrical contact point is degraded by fretting.  As the higher contact points wear due to fretting (i.e. repeated rubbing with a complementary contact surface), the point of contact will inherently move to the previously lower contact points.
With respect to claim 3, Drew discloses the electrical connector according to claim 1, wherein the first surface defines a plurality of indentations (see troughs 18) recessed below the first surface and wherein the plurality of ridges is arranged on perimeters of the plurality of indentations.
With respect to claim 5, Drew discloses the electrical connector according to claim 1, wherein the first surface is curved. See the first surface (10) of the connection component (28), in Fig. 5, where the first surface curves.
With respect to claim 6, Drew discloses the electrical connector according to claim 1, wherein the first surface does not define an aperture extending therethrough. See the first surface (10) of the terminal (30). The terminal and first surface are a monolithic structure.
With respect to claim 7, Drew discloses the electrical connector according to claim 6, wherein the first surface is an outer surface. See the first surface (10) of the terminal (30). This first surface (10) is formed on an outer surface of the terminal (30).
With respect to claim 21, Drew discloses the electrical connector according to claim 1, wherein the second ridge in the plurality of ridges is configured to provide the second electrical contact point between the terminal and the corresponding mating terminal only after the first ridge in the plurality of ridges providing the first electrical contact point is degraded by fretting. This is seen as an inherent property of a contact surface comprising a plurality of ridges of varying heights, where the contact surface experiences rubbing from repeated connections and disconnections. See the explanation, above, in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (U.S. 2016/0344127).
With respect to claim 2, Drew discloses an air gap between the terminal and the corresponding mating terminal when the terminal is received within the corresponding mating terminal (see Fig. 5). It is asserted that since the contact surface (10) comprises ridges having varying heights, an air gap would exist between the contact surface (34) of the component (28) and the lower-height ridges (16) of the contact surface of the terminal (30).
Although, Drew fails to disclose an air gap of less than 0.1 mm between the terminal and the corresponding mating terminal when the terminal is received within the corresponding mating terminal. It is well known within the art that air gaps act as a dielectric and can cause variations in impedance and thus signal quality within the connection system. As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the terminal and mating terminal of Morello so as to have an air gap of less than 0.1 mm when the terminal is received within the corresponding mating terminal, so as to reduce any dielectric effect that may negatively impact signal transmission quality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (U.S. 2016/0344127) in view of Morello et al. (U.S. 9,667,000).
With respect to claim 8, Drew fails to disclose that the terminal is an inner shield terminal, wherein the first surface defines an outer surface of the inner shield terminal, and wherein the corresponding mating terminal is an outer shield terminal having an inner surface and configured to receive the inner shield terminal within.
Morello, on the other hand, teaches an electrical connector assembly (10, Fig. 1), comprising: a terminal (12) having a first surface (30) between the terminal and a corresponding mating terminal (16). See how, in Fig. 13, the first (outer) surface 30 of the terminal 12 is connected with an inner surface of the corresponding mating terminal 16. Further, Morello teaches that the terminal is an inner shield terminal wherein the first surface defines an outer surface (30) of the inner shield terminal, and wherein the corresponding mating terminal (16) is an outer shield terminal having an inner surface and configured to receive the inner shield terminal within (see Fig. 13).
Morello teaches inner and outer shield terminals that slide to contact teach other but does not address the problem of the contact surfaces degrading from fretting.
As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to employ the plurality of contact ridges on the contact surface of Drew, within an electrical connector assembly as taught by Morello, so as to produce the electrical connector according to claim 7, wherein the terminal is an inner shield terminal, wherein the first surface defines an outer surface of the inner shield terminal, and wherein the corresponding mating terminal is an outer shield terminal having an inner surface and configured to receive the inner shield terminal within, since the known shield terminals of Morello would benefit from the known technique of mitigating contact surface corrosion from fretting of Drew thus producing a connection assembly that maintains high conductivity even after high numbers of connection cycles.
With respect to claim 9, and in view of the obvious modification as noted above with respect to claim 8, the combined teachings of Drew and Morello disclose the electrical connector according to claim 8, wherein at least a portion of the plurality of ridges (16 of Drew) are in an interface fit with the inner surface (interior of 16 of Morello) when the inner shield terminal is disposed within the outer shield terminal (see Fig. 13 of Morello). 
Claims 11-15, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morello et al. (U.S. 9,667,000) in view of Drew et al. (U.S. 2016/0344127).
With respect to claim 11, Morello discloses a method of manufacturing an electrical connector assembly (10), comprising the steps of: providing a terminal preform formed of sheet metal (see 110 in Fig. 2 as well as col. 4, lines 39 – col. 5, line 3), said terminal preform having a first surface (30).
Morello, however, fails to disclose the step of forming a plurality of ridges in the first surface which protrude from the first surface, wherein a first ridge in the plurality of ridges has a first height above the first surface and a second ridge in the plurality of ridges has a second height above the first surface that is lower than the first height; providing a first electrical contact point between the terminal and a corresponding mating terminal via the first ridge in the plurality of ridges; and providing a second electrical contact point between the terminal and a corresponding mating terminal via the second ridge in the plurality of ridges after the first electrical contact point is degraded by fretting.
Drew teaches an electrical connector assembly (Fig. 5), comprising: a terminal (28 or 30) having a first surface (10) defining a plurality of ridges (16) protruding from the first surface, wherein a first ridge in the plurality of ridges has a first height above the first surface and a second ridge in the plurality of ridges has a second height above the first surface that is lower than the first height (as seen in Figs. 3-4 and paragraph [0030], the plurality of ridges comprise a variety of heights); providing a first electrical contact point between the terminal and a corresponding mating terminal via the first ridge in the plurality of ridges (this is seen as an inherent property of a contact surface of a terminal); and providing a second electrical contact point between the terminal and a corresponding mating terminal via the second ridge in the plurality of ridges (this is seen as an inherent property of a contact surface of a terminal) after the first electrical contact point is degraded by fretting.  As noted above in regard to claim 1, as the higher contact points wear due to fretting, the point of contact will inherently move to the previously lower contact points.
As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to incorporate the steps of (1) forming a plurality of ridges in the first surface which protrude from the first surface, wherein a first ridge in the plurality of ridges has a first height above the first surface and a second ridge in the plurality of ridges has a second height above the first surface that is lower than the first height; (2) providing a first electrical contact point between the terminal and a corresponding mating terminal via the first ridge in the plurality of ridges; and (3) providing a second electrical contact point between the terminal and a corresponding mating terminal via the second ridge in the plurality of ridges after the first electrical contact point is degraded by fretting, as taught by Drew, within the method of manufacturing an electrical connector assembly of Morello, since the known shield terminals of Morello would benefit from the known technique of mitigating contact surface corrosion from fretting of Drew thus producing a connection assembly that maintains high conductivity even after high numbers of connection cycles.
With respect to claim 12, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Morello and Drew disclose the method according to claim 11, wherein the plurality of ridges is formed by a knurling process (paragraph [0029] of Drew describes the ridges as a knurl pattern).
With respect to claim 13, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Morello and Drew disclose the method according to claim 12, further comprising the step of: forming a plurality of indentations in the first surface that are recessed below the first surface. See the troughs (18) of Drew.
With respect to claim 14, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Morello and Drew disclose the method according to claim 13, wherein the plurality of ridges and the plurality of indentations are simultaneously formed by the knurling process. See paragraph [0032] of Drew that describes that the ridges (16) and the troughs (18) are formed via the same process. The indentations are merely the absence of ridges (16) of Drew.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Morello and Drew disclose the method according to claim 13, further comprising the step of: arranging the plurality of ridges between the first surface and the plurality of indentations. See Fig. 4 of Drew.
With respect to claim 18, Morello discloses the method according to claim 11, further comprising the step of: bending the terminal preform such that the first surface has a generally cylindrical shape. See col. 4, lines 42-43 as well as 30 in Fig. 3.
With respect to claim 19, Morello discloses the method according to claim 18, further comprising the step of: bending the terminal preform such that edges of the first surface define a slit (see seam 14 in Fig. 3) extending longitudinally along a length of the first surface.
With respect to claim 22, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Morello and Drew disclose the electrical connector according to claim 11, wherein the second ridge in the plurality of ridges is configured to provide the second electrical contact point between the terminal and the corresponding mating terminal only after the first ridge in the plurality of ridges providing the first electrical contact point is degraded by fretting. This is seen as an inherent property of a contact surface comprising a plurality of ridges of varying heights, where the contact surface experiences rubbing from repeated connections and disconnections. See the explanation, above, in the rejection of claim 1. 

Allowable Subject Matter
Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claims 4 and 16, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique element of the plurality of ridges being formed by material (of the terminal preform) displaced from the plurality of indentations (by the knurling process).
Per claim 10, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the first surface defining a slit extending longitudinally along a length of the first surface, wherein the slit has a width of less than 0.1 mm when the terminal is inserted within the corresponding mating terminal, and wherein the first surface is configured to exert a spring force against the inner surface of the outer shield terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Additionally, Ochi et al. (U.S. 9,970,121), Blumenschein et al. (U.S. 9,950,340), and Tsuru (U.S. 9,748,683) are examples of contact terminals that mitigate contact surface degradation via surface coating or plating having undulating profiles. 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833